DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 120, 122, 126 and 129 are amended. Claims 124, 128 & 130-131 are canceled. Claims 132-134 are newly added. Claims 120-123, 125-127, 129 & 132-134 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 120-123, 125-127, 129 & 132-134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 120 recites in part “wherein when one of said one or more metals is Na, said solid fuel reaction mixture further comprises NaNO3, NaNO…. NaCuUn, and when one of said one or more metal is Li, said solid fuel reaction mixture further comprises LiNO3, LiNO… LiCuOn, wherein n is 1, 2, 3, or 4”. However, it appears applicant intended to recite “wherein when one of said one or more metals is Na, said solid fuel reaction mixture further comprises at least one of NaNO3, NaNO…. NaCuUn, and when one of said one or more metal is Li, said solid fuel reaction mixture further comprises at least one of LiNO3, LiNO… LiCuOn, wherein n is 1, 2, 3, or 4” consistent with the subject matter recited in the now cancelled claims 124 & 128 which limitations have been incorporated into claim 120 as noted on page 1 of applicant’s Remarks filed on 08/22/2022.
Claim 132 recites in part “a high surface area support”. The term “high surface area” is a relative term which renders the claim indefinite. The term “high surface area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, any support on which the dissociator is coated will be found to read on the claimed high surface area support in the absence of any numerical limitations for the surface area of the claimed support.
Claims 133 recites in part “The reaction mixture according to claim 129, wherein said support”. However, claim 129 does not provide antecedent basis for “said support”. For purposes of examination, the cited passage is read as “The reaction mixture according to claim 132, wherein said support” as this appears to be applicant’s intent.
Claims 121-123, 125-127 & 129 are rejected as being dependent on claim 120.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 120-123 & 125-127 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shurtleff (US 2008/0026269 A1) in view of Miki (US 2009/0049749 A1).
Regarding claims 120-123 & 125-127, Shurtleff teaches a solid fuel reaction mixture comprising b) one or more inorganic compounds comprising LiBr, LiI, NaBr and NaI as activating agents and c) a hydride such as lithium hydride, lithium borohydride, sodium borohydride and sodium hydride ([0122]-[0125] & [0130]) but is silent as to a) one or more metals selected from Na and Li and/or a nitrogen or carbon alloy of one of said one or more metals.													Miki teaches examples of substances that react with water to generate hydrogen, the substances including at least one of alkali metals such as Li and Na and alkali metal hydrides such as sodium borohydride ([0045]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an alkali metal such as sodium or lithium and a borohydride such as sodium borohydride or lithium borohydride in the solid fuel reaction mixture of Shurtleff because these substances can react with water to form hydrogen. It is noted that the apparatus comprising the solid fuel reaction mixture is also employed to generate hydrogen from the reaction of water and the alkali metal hydride ([0122]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  	

Claim 129 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shurtleff (US 2008/0026269 A1) and Miki (US 2009/0049749 A1), as applied to claims 120-123 & 125-127 above, and further in view of Kong (US 2007/0025903 A1) and Luo (US 7,618,600 B1).	
Regarding claim 129, Shurtleff as modified by Miki teaches the mixture of claim 120 further comprising a dissociator such as Pt or Pd ([0128]) but is silent as to a nitrogen or carbon alloy of said one or more metals.										Kong teaches a reaction between a nitride such as lithium nitride and water forming ammonia and a byproduct such as LiOH ([0018]). 								Luo teaches lithium hydride as an ammonia gettering material where ammonia reacts rapidly with lithium hydride to form lithium amide and free hydrogen (Col.4, L.23-30).			It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, to include lithium nitride in Shurtleff’s modified solid reaction mixture because lithium nitride can react with water to form ammonia and LiOH, wherein the ammonia formed rapidly reacts with lithium hydride present in Shurtleff’s mixture to produce free hydrogen as taught by Luo. It is also noted that the LiOH byproduct formed from the reaction between lithium nitride and water can function as an activating agent albeit less optimally than the alkali metal halides disclosed by Shurtleff ([0125]).	

Claims 132-133 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shurtleff (US 2008/0026269 A1), Miki (US 2009/0049749 A1), Kong (US 2007/0025903 A1) and Luo (US 7,618,600 B1), as applied to claims 120-123, 125-127 & 129 above, and further in view of Kojima (US 2001/0022960 A1).	
Regarding claims 132-133, Shurtleff as modified by Miki, Kong and Luo teaches the solid fuel reaction mixture of claim 129 but is silent as to the dissociator being coated on a high surface area support composed of a support material inert to said one or more metal (claim 132) and wherein said support is Al2O3 or carbon (claim 133).							Kojima teaches a catalyst for the reaction between a metal hydride and water, wherein the catalyst includes a noble metal such as Pt or Pd supported on a substrate such as carbon or alumina ([0033]-[0035]).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, to use a catalyst such as Pt or Pd supported on carbon or alumina in Shurtleff’s modified mixture in order to achieve a sufficient hydrogen generating rate and amount as taught by Kojima ([0011]).

Claim 134 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shurtleff (US 2008/0026269 A1) in view of Miki (US 2009/0049749 A1) and Nakai (US 2009/0098424 A1).	
Regarding claim 134, Shurtleff teaches a system for generating power (Abstract) comprising a solid fuel reaction mixture comprising b) one or more inorganic compounds comprising LiBr, LiI, NaBr and NaI as activating agents and c) a hydride such as lithium hydride, lithium borohydride, sodium borohydride and sodium hydride ([0122]-[0125] & [0130]) but is silent as to a) one or more metals selected from Na and Li and/or a nitrogen or carbon alloy of one of said one or more metals and a heater coupled to said solid fuel reaction mixture, wherein said heater is capable of initiating a reaction in said solid fuel to generate a plasma.		Miki teaches examples of substances that react with water to generate hydrogen, the substances including at least one of alkali metals such as Li and Na and alkali metal hydrides such as sodium borohydride ([0045]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an alkali metal such as sodium or lithium and a borohydride such as sodium borohydride or lithium borohydride in the solid fuel reaction mixture of Shurtleff because these substances can react with water to form hydrogen. It is noted that the apparatus comprising the solid fuel reaction mixture is also employed to generate hydrogen from the reaction of water and the alkali metal hydride ([0122]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 											Nakai teaches a heater for initiating a reaction between water and a hydrogen generating material such as ([0063]-[0066]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a heater in Shurtleff’s invention in order to easily initiate a reaction between water and the hydrogen generating compound as taught by Nakai ([0063]). While Nakai does not explicitly teach a plasma being generated by the heater, it is noted that Nakai’s heater produces temperatures preferably in a range of 60°C to 100°C which is within or overlaps with the ranges disclosed by the present invention ([0159]). Accordingly, Shurtleff’s fuel cartridge would be expected to produce a plasma by using a heater to initiate a reaction between water and a hydrogen generating compound.

Response to Arguments
Applicant’s arguments with respect to claims 08/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to the claims have prompted a new ground of rejection as presented above. 			Thus, in view of the foregoing, pending claims 120-123, 125-127, 129 & 132-134 stand rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.												

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727